226 F.2d 289
AMSLER MORTON CORPORATION, a Delaware Corporation, Petitioner,v.The UNION OF SOVIET SOCIALIST REPUBLICS, Respondent.
No. 11719.
United States Court of Appeals Third Circuit.
Submitted September 8, 1955.
Decided October 12, 1955.

Lewis, Drew, Gregg & Price, Mahlon E. Lewis and Loyal H. Gregg, Pittsburgh, Pa., for petitioner.
No appearance was entered for the respondent.
Before GOODRICH, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
This is a petition for writ of certiorari to a district court to review an interlocutory order of that court permitting a complaint to be amended by substituting as plaintiff the alleged principal of the party who originally filed the suit. That order is said to be beyond the court's power on the theory that a new cause is introduced after the statute of limitations has run. Pursuant to our practice where extraordinary writs are sought, we have examined this petition and its supporting brief to determine whether the petitioner has stated such a case for extraordinary relief that respondent should be required to answer.


2
Considerations which ultimately precluded extraordinary relief by mandamus in Hazeltine Corp. v. Kirkpatrick, 3 Cir., 1948, 165 F.2d 683, appear in limine here and are decisive against the petition for the extraordinary writ of certiorari. Cf. Kay Ferer, Inc., v. Hulen, 8 Cir., 1947, 160 F.2d 146.


3
The petition will be denied.